Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 09/26/2021 are acknowledged and have been fully considered.  Claims 1-10 are now pending.  Claims 11-20 are canceled; claims 1-10 are amended.
Claims 1-10 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180125980 A1 (Finley, 2018; US PGPUB of WO 2016123475 as submitted on IDS of 06/07/2020) in view of US PGPUB 20150272990 A1 (Roberts, 2015) and US PGPUB 20060070189 A1 (Raehse, 2006) as . 

In regards to claims 1-2, 4, 6-7, and 9, Finley teaches a cannabinoid composition comprising an isolated cannabinoid having a purity of greater than 80% (see Finley, abstract). The cannabinoid is cannabidiol oil (see Finley, paragraph 0109) which is present in varying amounts from about 0.01 % w/w to about 5% w/w (see Finley, paragraph 0111). Finley also teaches a carrier oil, such as coconut oil, castor oil, or combinations thereof (see Finley, paragraph 0157), in an amount from about 1% to about 95% (see Finley, paragraph 0158). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the amount of sulfur, Finley does not teach the requirement of sulfur in the composition, thus meeting the limitation of 0% sulfur. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, the composition of Finley is in the form of creams, ointments, or lotions and include emulsifying agents (see Finley, paragraph 0168-0169), and the composition is homogenized (see Finley, claim 5).
In regards to claims 3, 5, 8 and 10, Finley also teaches the use of an essential oil in the amount from about 0.01% w/w to about 10% w/w (see Finley, paragraph 0146). It is noted as the antioxidant and preservative properties of essential oils are variables that can be modified with the amount of 

Finley is silent on the use of arnica oil, sulfur, and alkaline water in the composition and while it teaches creams, ointments or lotions with emulsifying agents which are homogenized and as such can read on an emulsion, does not specifically teach ‘an emulsion’.

	Roberts teaches a topical composition that can be applied in the form of a lotion, cream or an oil- in water emulsion (see Roberts, paragraph 0036) comprised of alkaline water (see Roberts, paragraph 0043) with a pH of between about 7 to about 14 (see Roberts, paragraph 0016) for treating prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claims 1 and 6, Raehse teaches a composition comprising a skin-protecting oil that is conducive directly or indirectly to the health of the skin that is in the form of an emulsion (see Raehse, abstract). Raehse reaches that the skin-protecting oil is arnica oil or hemp oil (see Raehse, paragraph 0042). 
	In regards to claims 4 and 6-9, Raehse teaches the use of an anionic surfactant (see Raehse, paragraph 0125), such as ammonium lauryl sulfosuccinate (see Raehse, paragraph 0129). Raehse teaches that the anionic surfactant comprises the composition from 0.05% to 15% by weight (See Raehse, paragraph 0130). Sulfur comprises about 8.8% of the compound, as such, when used in an amount of 15% in the compound (see Raehse, paragraph 0130) the amount of sulfur in the final composition is about 1.3%. Using the same math, at 0.05%, sulfur comprises about 0.0044% of the final composition. This range overlaps with the range of the instant claims. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Further in regards to claims 1-2, 4, 6-7, and 9, NPL1 teaches that sulfur (S) is found in water naturally through contact with minerals, rocks, and soil (see NPL1, paragraph 1). NPL2 shows that the acceptable amount of sulfur in water can be up to 500 mg/L (0.05%).  This range overlaps with the range of the instant claims. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further it is noted that the amount of sulfur in an 

	In regards to claims 1-10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Finley, Roberts, and Raehse to formulate a homogenized emulsion comprising from about 0.01 % w/w to about 5% w/w CBD oil, from about 1% to about 95% of a carrier oil such as castor, arnica, or coconut oil, from about 0.0044% to about 1.3% sulfur, and alkaline water with a pH of between about 7 to about 14. One would be motivated to combine the teachings of Finley with Roberts and formulate Finley as an emulsion since Roberts teaches equivalence between lotions and emulsions and simple substitution for one known formulation for another is within the purview of the skilled artisan (see Finley, paragraph 0168-0169; Roberts, paragraph 0036) and both the compositions of Finley and Roberts are applied topically (see Finley, paragraph 0168; 
Further, claim 1 further claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art as done in the combination of teachings of Finley, Roberts, and Raehse.
In regards to the use of arnica oil in the composition, Raehse teaches that both arnica oil and hemp oil, among others are used as skin-protecting carrier oils (see Raehse, paragraph 0042) which overlaps with the list of carrier oils such as jojoba oil, carrot oil, coconut oil, among others, in Finley (see Finley, paragraph 0157). Raehse also teaches that the use of a surfactant can achieve a longer-lasting healing action which is of benefit for consumers with irritated skin (see Raehse, paragraph 0080). Seeing as these lists have multiple points of overlap and the use of a surfactant is a beneficial addition to an emulsion, it would be obvious to one with ordinary skill in the art to combine the arnica oil and surfactant of the emulsion of Raehse with the composition of Finley according to the known methods of making an emulsion of Raehse (see Raehse, paragraph 0220) to yield predictable results of Finlay in view of Roberts as a homogenized emulsion with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 09/26/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In regards to applicant’s argument and inventor’s declaration that the pH of the water and the ratio of oil to water are critical to the composition and produces unexpected results, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, there is no clear experimental data presented to show that there are unexpected results, other than statements/opinions of the inventor. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” Further, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection is not made on the individual teachings of Finley, Roberts, or Raehse, but in view of the combination of all three and the evidentiary references. 

In response to applicant’s argument that the prior art discloses broad ranges, examiner points out that MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”

In response to applicant’s argument that the prior art discloses a large genus and presents an astronomical number of compounds, examiner reminds applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection is not made on the . 


Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./               Examiner, Art Unit 1611